Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant has amended independent claim 1 with claims limitations from previously found allowable claims, making these claims allowable. The examiner notes that if the issue of claim 7 is resolved currently withdrawn claims 9 and 10 will be rejoined for allowance. Claim 7 remains rejected as it is an independent claim and does not require any of the limitations of newly allowable claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano et al (US 2010/0135737 A1).
Fukano teaches a coated member used as a sliding component (p 1).  The outermost layer is composed of molybdenum nitride (p 53).  A variety of other elements with a lower melting point than molybdenum nitride is present in parts 8A and 8B. See Fig. 4 part 8A and 8B. This includes aluminum and silicon, metals and others.  See p 52 and 53. Other metal oxide layers are present under the layer which contains the molybdenum nitride.  See p 66 layer 7 the aluminum oxide layer or parts of parts 8A. This layer is deposited via PVD, see p 95.  This results in droplets of small size which created a rough surface which contains circular recesses.  See p 11.
Allowable Subject Matter
Claims 1, 3-6, 8 and 12-16 allowable due to the newly added claim limitations of claim 1. For reasons and arguments why this is allowable please see the office action of 06/04/2021 and the remarks of 01/29/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771